                        Case 4:19-cv-00001-YGR Document 65-1 Filed 03/18/20 Page 1 of 5



                                                APPENDIX A—AGREED TERMS

     A.     U.S. Patent No. RE 43,633

                                                  U.S. PATENT NO. RE 43,633
                    Term                              Claim(s)                           Agreed Construction
     Method claims of the ’633 patent           ’633 patent: 62, 146       Steps must be performed in the recited order.
                                                (and dependent claims
                                                64, 65, 87, 89, 90 and
                                                148, 149, 171, 173,
                                                174)
     “database”                                 ’633 patent: 17, 50, 51,   “a data structure for accepting, storing and
                                                62, 89, 90, 101, 133,      providing, on demand, data for at least one user”
                                                134, 135, 146, 173, 174
     “means for recording in a look-up          ’633 patent: 17, 101       Subject to §112 ¶ 6.
     table the starting and ending point
     addresses”                                                            Function: “recording in a look-up table the starting
                                                                           and ending point addresses”
                                                                           Structure: a computer programmed to record in a
                                                                           look-up table the starting and ending point
                                                                           addresses of the plurality of discrete pieces, and
                                                                           equivalents thereof




Supplemental Joint Claim Construction and
                                                                   1                                     Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix A (Unchanged)
                         Case 4:19-cv-00001-YGR Document 65-1 Filed 03/18/20 Page 2 of 5



                                                  U.S. PATENT NO. RE 43,633
                    Term                              Claim(s)                           Agreed Construction
     “means for linking the plurality of        ’633 patent: 17/101        Subject to §112 ¶ 6.
     discrete pieces to external reference                                 Function: “linking the plurality of discrete pieces to
     materials by recording in the look-up                                 external reference materials by recording in the
     table, along with the starting and
                                                                           look-up table, along with the starting and ending
     ending point addresses of the                                         point addresses of the plurality of discrete pieces,
     plurality of discrete pieces, links to                                links to the external reference materials” /
     the external reference materials, the
     external reference materials                                          “linking at least one of the plurality of discrete
     comprising any of textual, audio,                                     pieces to at least one of a plurality of external
     video, and picture information” /                                     reference materials by recording in the look-up
                                                                           table, along with the starting and ending point
     “means for linking at least one of the                                addresses of the at least one of the plurality of
     plurality of discrete pieces to at least                              discrete pieces, a link to the at least one of the
     one of a plurality of external                                        plurality of external reference materials, the
     reference materials by recording in                                   plurality of external reference materials comprising
     the look-up table, along with the
                                                                           any of textual, audio, video, and picture
     starting and ending point addresses                                   information”
     of the at least one of the plurality of
     discrete pieces, a link to the at least                               Structure: “a computer programmed to perform the
     one of the plurality of external                                      recited function”, and equivalents thereof
     reference materials, the plurality of
     external reference materials
     comprising any of textual, audio,
     video, and picture information”
     “link”                                     ’633 patent: 17, 19, 62,   “a pointer to data or information or a pointer to the
                                                101, 103, 146              location of data or information”
     “display address”                          ’633 patent: 17, 62,       “display coordinates or position on a display”
                                                101, 146




Supplemental Joint Claim Construction and
                                                                   2                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix A (Unchanged)
                        Case 4:19-cv-00001-YGR Document 65-1 Filed 03/18/20 Page 3 of 5



                                                  U.S. PATENT NO. RE 43,633
                    Term                              Claim(s)                       Agreed Construction
     “means for comparing the offset            ’633 patent: 17, 101   Subject to §112 ¶ 6.
     value with the starting and ending
                                                                       Function: “comparing the offset value with the
     point addresses recorded in the look-                             starting and ending point addresses recorded in the
     up table to identify one of the
                                                                       look-up table to identify one of the plurality of
     plurality of discrete pieces”                                     discrete pieces”
                                                                       Structure: “a computer programmed to determine if
                                                                       the offset value falls between the starting and
                                                                       ending point addresses recorded in the look-up
                                                                       table, so that when the offset value falls between the
                                                                       start and end points, one of the plurality of discrete
                                                                       pieces of textual source material is identified, and
                                                                       equivalents thereof”




Supplemental Joint Claim Construction and
                                                                   3                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix A (Unchanged)
                         Case 4:19-cv-00001-YGR Document 65-1 Filed 03/18/20 Page 4 of 5



                                                  U.S. PATENT NO. RE 43,633
                    Term                              Claim(s)                      Agreed Construction
     “the means for linking links the           ’633 patent: 18/102   Subject to §112 ¶ 6.
     plurality of discrete pieces to
                                                                      Function: “linking the plurality of discrete pieces to
     external reference materials on a                                external reference materials by recording in the
     word-by-word or phrase-by-phrase
                                                                      look-up table, along with the starting and ending
     basis” /                                                         point addresses of the plurality of discrete pieces,
     “the means for linking links at least                            links to the external reference materials wherein the
     one of the plurality of discrete pieces                          linking links the plurality of discrete pieces to
     to at least one of a plurality of                                external reference materials on a word-by-word or
     external reference materials on a                                phrase-by-phrase basis” /
     word-by-word or phrase-by-phrase                                 “linking at least one of the plurality of discrete
     basis”                                                           pieces to at least one of a plurality of external
                                                                      reference materials by recording in the look-up
                                                                      table, along with the starting and ending point
                                                                      addresses of the at least one of the discrete pieces,
                                                                      links to the at least one of the external reference
                                                                      materials wherein the linking links the at least one
                                                                      of the discrete pieces to the at least one of the
                                                                      external reference materials on a word-by-word or
                                                                      phrase-by-phrase basis”
                                                                      Structure: “a computer programmed to perform the
                                                                      recited function”, and equivalents thereof.




Supplemental Joint Claim Construction and
                                                                  4                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix A (Unchanged)
                         Case 4:19-cv-00001-YGR Document 65-1 Filed 03/18/20 Page 5 of 5



     B.     U.S. Patent No. 7,672,985

                                                   U.S. PATENT NO. 7,672,985
                    Term                              Claim(s)                          Agreed Construction
     “syndicating” / “syndicated”               ’985 patent: 1, 11, 20,   “making content available for automatic download
                                                21                        over a network to one or more remote subscribed
                                                                          computers”
     “database”                                 ’985 patent: 1, 6, 11,    “a data structure for accepting, storing and
                                                16, 18, 20, 21, 32, 38,   providing, on demand, data for at least one user”
                                                42, 46
     “term database”                            ’985 patent: 1, 6, 11,    “a data structure for accepting, storing and
                                                16, 18, 20, 38, 42, 46    providing, on demand, terms and associated content”
     “link the identified content with the at ’985 patent: 1, 11, 20,     “[create/creating] a pointer to data or information or
     least one term” /                        21                          a pointer to the location of data or information that is
                                                                          external to the source material”
     “linking the identified content with
     the at least one term” /
     “linking the content with the at least
     one term”
     “linking to the supplemental content”      ’985 patent: 6            “creating a pointer to data or information or a
                                                                          pointer to the location of data or information that is
                                                                          external to the source material”
     “a representation of at least a portion    ’985 patent: 1, 11,       Plain and ordinary meaning
     of the term database” /                    20/21
     “a representation of at least a portion
     of the database”




Supplemental Joint Claim Construction and
                                                                      5                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix A (Unchanged)
